Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Claims 1-4, 7-8, 12, and 16 have been amended.
	Claims 13, 15, and 17 are cancelled.
	Claims 1-8, 12, 14, and 16 are presently pending. 

	Regarding Applicant’s arguments with respect to the rejections of the Claims under 35 USC 103, the Amendments to the claims overcome the Art of record. As such, those rejections are withdrawn. However, it is noted that Claims 13, 15, and 17, as previously claimed, were interpreted to require that the alternative options recited in Independent Claims 1, 7, and 8 (i.e., performing: ‘virtually posting of a comment’, ‘virtually initiating a predetermined event’, ‘both’) limit the options to ‘virtually initiating a predetermined event’, or ‘both virtually posting AND initiating a predetermined event’, and therefore eliminating the option for ‘virtually posting’ alone. Thus, while the incorporations of the limitations of Claims 13, 15, and 17 to the Independent Claims overcome the art rejections of record, the manner in which they were incorporated into the Independent Claims has caused some issues of indefiniteness that prevent patentability. See Rejections under 35 USC 112 below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “wherein when the predetermined first condition is determined as satisfied, the processor is configured to execute the access to the content, and to virtually execute either virtually posting of a comment on the content, virtually initiating a predetermined event in the content or both as the processing” and then subsequently recites: “wherein when the predetermined first condition is determined as satisfied, the processor is configured to virtually initiate a predetermined event in the content as the processing
Claims 7 and 8 suffer the similar deficiencies as Claim 1 above.
Claims 2-6, 12, 14, and 16 are rejected as being dependent on rejected claims (see above) and failing to cure the deficiencies.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/Primary Examiner, Art Unit 2421